Order entered November 5, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00421-CR

                             GEVAN KEITH LORING, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-55487-N

                                            ORDER
         We REINSTATE this appeal.
         We abated the appeal for the trial court to hold a hearing on State’s Exhibit 1. On
October 2, 2018, the trial court held a hearing. On October 23, 2018, a supplemental reporter’s
record of the hearing, a duplicate copy of State’s Exhibit 1, and the trial court’s findings were
filed.   We ADOPT the trial court’s findings that (1) State’s Exhibit #1 has been lost or
destroyed; (2) the exhibit was replaced by agreement of the parties; (3) at the October 2, 2018
hearing, a digital video disc was admitted into evidence; and (4) the parties agreed that the video
file was an accurate copy of the State’s Exhibit #1.        The reporter’s record appears to be
complete.
         Appellant’s brief is due December 5, 2018.
                                                      /s/   CRAIG STODDART
                                                            JUSTICE